Citation Nr: 0322748	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  94-24 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of a gunshot wound of the posterior of 
the right lower chest with healed scar and Muscle Group XX 
involvement, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected residuals of a gunshot wound of the right leg with 
Muscle Group XI involvement, currently evaluated as 10 
percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from July 1944 to August 1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1992 rating decision by the RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in June 1999.  

The Board remanded the case to the RO in April 2001 for 
additional development of the record.  

In November 2002, the Board determined that additional 
development was necessary as to the instant matters prior to 
further appellate review.  Specifically, the Board directed 
that the veteran be reexamined to determine the current 
nature and severity of the service-connected gunshot 
residuals of the right lower chest and right leg.  

The examinations were conducted in May 2003, and those 
reports are discussed hereinbelow.  



REMAND

The veteran asserts that his service-connected residuals of a 
gunshot wound to the right lower chest and right leg have 
increased in severity such that higher ratings are warranted.  

As noted hereinabove, in November 2002, the Board undertook 
additional development on the issues of increased ratings for 
the service-connected residuals of gunshot wounds to the left 
lower chest and the right leg, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2)).  The development included, among 
other things, additional VA examinations, held in May 2003.  

Development was completed and the Board thereafter provided 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (now codified 
at 38 C.F.R. § 20.903).  

Importantly, the Federal Circuit recently decided the case of 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003), which interprets the VCAA to 
require that the veteran must be provided with notice of up 
to one year to provide any additional evidence to 
substantiate the claim on appeal.  The case also invalidates 
the Board's development regulations.  

As such, the RO has not had an opportunity to review the case 
based on all the evidence of record, particularly the most 
recent VA examination report of May 2003.  

In addition, the Board finds that the veteran has not been 
properly notified of the provisions of VCAA.  

Because of this recent Federal Circuit decision, a remand in 
this case is required to afford the veteran proper due 
process.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  See also Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

The RO should also allow the veteran an appropriate amount of 
time to submit additional evidence in support of his claim.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  In light of the Federal Circuit's 
decision in Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), the RO must undertake to 
review the veteran's claims in light of 
the additional evidence added to the 
record pursuant to the Board's 
development, particularly the VA 
examination reports of May 2003.  The RO 
in this regard must ensure that all 
notification and any additional 
development action required by the 
Veterans Claims Assistance Act of 2000 are 
completed.  

2.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims.  The RO in this regard must ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 is completed.  If 
any benefit sought on appeal remains 
denied, then the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


